United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.F., Appellant
and
U.S. POSTAL SERVICE, GENERAL MAIL
FACILITY, Detroit, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-697
Issued: November 17, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 13, 2009 appellant, through her representative, filed a timely appeal from a
December 16, 2008 decision of the Office of Workers’ Compensation Programs denying merit
review. As more than one year had elapsed since the most recent merit decision of November 2,
2007 to the filing of this appeal, the Board lacks jurisdiction over the merits of the case pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly denied appellant’s request for further merit
review pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On January 4, 1979 appellant, then a 22-year-old distribution clerk, filed a traumatic
injury claim (Form CA-1) alleging that on October 21, 1978 an improperly locked all-purpose
container fell on her head while she was bending down. She continued to work for the
employing establishment until December 3, 1978 when her appointment expired. Appellant

returned to work for the employing establishment from June 10 through July 2, 1979 and July 21,
1980 through February 27, 1981. She also worked intermittently for several private employers
during the period July 1979 through April 1984, at which time she stopped working due to
headaches. The Office accepted the claim for scalp contusion, organic brain syndrome and
depressive reaction. It authorized psychiatric treatment. On January 29, 1985 the Office placed
appellant on the periodic rolls.1
On March 2, 2005 the Office referred appellant, together with a statement of accepted
facts, for a second opinion evaluation addressing her continuing disability and residuals from her
work-related injury. In the statement of accepted facts, it noted that she had a nonwork-related
medical condition of schizophrenia.
In an April 11, 2005 medical report, Dr. Jay A. Inwald, Ph.D., a clinical psychologist,
opined that appellant’s current difficulties, including a diagnosis of schizophrenia, were
unrelated to the October 21, 1978 work injury. He found that she could start working part time.
The Office determined that a conflict of medical opinion existed between Dr. Gerald A.
Shiener, a Board-certified psychologist and appellant’s treating physician, and Dr. Inwald
regarding any ongoing residuals and disability. It referred appellant to Dr. Frank Greiffenstein, a
Board-certified clinical neuropsychologist, for resolution of the conflict.
In a March 13, 2006 medical report, Dr. Greiffenstein reviewed appellant’s medical and
occupational history. He noted that she presented with a subjective disability and features of
avoidant personality disorder. Dr. Greiffenstein opined that the diagnosis of organic brain
syndrome was not supported by objective evidence and that there was no evidence that appellant
sustained a brain injury in 1978. Further, he stated that the October 21, 1978 employment injury
was not a contributing factor to her current neurocognitive and psychological presentation.
Dr. Greiffenstein opined that appellant did not have any neuropsychologic factors influencing
her ability to work and that she could work in any area in which she was qualified.
On November 17, 2006 the Office proposed termination of benefits on the grounds that
the weight of the medical evidence demonstrated that appellant no longer had any residuals
relating to the October 21, 1978 employment injury. By decision dated December 27, 2006, it
finalized the termination of medical and compensation benefits effective that date.
On January 25, 2007 appellant, through her representative, requested an oral hearing
before an Office hearing representative. A telephonic hearing before an Office hearing
representative took place on August 17, 2007.
In medical reports dated July 10 and August 13, 2007, Dr. Shiener stated that he
disagreed with Dr. Greiffenstein’s report, which he found inconsistent with appellant’s history,
internally inconsistent and not based on any diagnostic studies. He diagnosed cognitive and
mood disorder secondary to traumatic brain injury, post-traumatic brain injury and cephalgia but
1

By decision dated October 22, 1987, the Office terminated appellant’s wage-loss benefits on the grounds that
the medical evidence did not support a continuing disability. On April 13, 1988 it reinstated benefits after further
developing the evidence as directed by an Office hearing representative in a March 2, 1988 decision.

2

noted that personality disorder and schizophrenia were not indicated. Dr. Shiener opined that
appellant was unable to perform any sort of work due to the effects of her employment-related
traumatic brain injury. He also provided a March 17, 2007 electroencephalography (EEG) report
revealing abnormal left temporoparietal slowing.
By decision dated November 2, 2007, the Office hearing representative affirmed the
termination of benefits finding that Dr. Greiffenstein’s medical report represented the weight of
the medical evidence. Further, he found that appellant did not provide sufficient medical
evidence to overcome the special weight accorded Dr. Greiffenstein’s opinion. However, the
Office hearing representative advised that further development was necessary and that the Office
should request a supplemental report from Dr. Greiffenstein addressing a corrected statement of
accepted facts with no reference to schizophrenia, the March 17, 2007 EEG report and
Dr. Shiener’s July 10 and August 13, 2007 medical reports.
In June 2, 2008 letters, appellant’s representative requested that the Office provide an
update as to the status of the further development directed in the November 2, 2007 hearing
representative’s decision.
By letters dated June 6 and July 9, 2008, the Office notified appellant that the
November 2, 2007 decision affirmed the December 27, 2006 termination of benefits and that no
further action would be taken.
On October 20, 2008 appellant, through her representative, filed a request for
reconsideration. Appellant’s representative contended that the Office violated due process by
refusing to implement the orders of the Office hearing representative, which directed the Office
to request a supplemental report from Dr. Greiffenstein after supplying an updated statement of
accepted facts, the EEG report and the medical reports from Dr. Shiener. He also argued that the
failure of the Office to issue an updated statement of accepted facts prevented appellant from
obtaining additional opinions from a specialist. Appellant’s representative contended that the
Office should either amend its decision to terminate benefits or issue a new decision after
receiving Dr. Greiffenstein supplemental report.
By letter dated October 31, 2008, the Office requested that Dr. Greiffenstein provide a
supplemental report after reviewing the March 17, 2007 EEG report, Dr. Shiener’s July 10 and
August 13, 2007 medical reports and the enclosed revised statement of accepted facts.
In a November 10, 2008 addendum, Dr. Greiffenstein reviewed the revised statement of
accepted facts, March 17, 2007 EEG report and Dr. Shiener’s medical reports. He explained that
his previous opinion regarding appellant’s disability and remaining work-related residuals
remained unchanged.
By decision dated December 16, 2008, the Office denied the request for reconsideration
on the grounds that the June 2 and October 24, 2008 letters from appellant’s representative did
not provide new or relevant evidence or provide an argument for error of fact or law and, as
such, were insufficient to warrant merit review. It stated that, through the letters, appellant’s
representative argued that the Office did not take appropriate follow-up action as recommended
by the Office hearing representative. The Office concluded, however, that this argument did not

3

show that there was “clear evidence of error” in the November 2, 2007 merit decision or that the
Office made a “mistake” in the prior decision.
LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act provides that the Office
may review an award for or against payment of compensation at any time on its own motion or
upon application.2 The employee shall exercise this right through a request to the Office. This
request, along with the supporting statements and evidence, is called the application for
reconsideration.3
The Act does not entitle a claimant to a review of an Office decision as a matter of right.
This section vests the Office with discretionary authority to determine whether it will review an
award for or against compensation.4 It, through regulations, has imposed limitations on the
exercise of its discretionary authority under section 8128(a).5 To require the Office to reopen a
case for merit review under section 8128(a) of the Act,6 the Office’s regulations provide that the
evidence or argument submitted by a claimant must: (1) show that the Office erroneously
applied or interpreted a specific point of law; (2) advance a relevant legal argument not
previously considered by the Office; or (3) constitute relevant and pertinent new evidence not
previously considered by the Office.7 To be entitled to a merit review of an Office decision
denying or terminating a benefit, a claimant also must file his or her application for review
within one year of the date of that decision.8 When a claimant fails to meet one of the above
standards, the Office will deny the application for reconsideration without reopening the case for
review on the merits.9
ANALYSIS
The issue is whether the Office properly denied appellant’s request for merit review
pursuant to 5 U.S.C. § 8128(a). On December 27, 2006 it terminated appellant’s medical and
wage-loss benefits. In a November 2, 2007 decision, an Office hearing representative affirmed
the termination of benefits but directed the Office to undertake additional development of the
medical evidence. On October 20, 2008 appellant, through her representative, requested
reconsideration on the grounds that the Office’s failure to follow the directions of the Office
2

5 U.S.C. §§ 8101-8193.

3

20 C.F.R. § 10.605.

4

5 U.S.C. § 8128(a).

5

Annette Louise, 54 ECAB 783, 789-90 (2003).

6

Supra note 2. Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or against
payment of compensation at any time on her own motion or on application.” Supra note 4.
7

20 C.F.R. § 10.606(b)(2).

8

Id. at § 10.607(a).

9

Id. at § 10.608(b).

4

hearing representative violated her constitutional right of due process and precluded her from
obtaining additional medical evidence. The Office subsequently requested that Dr. Greiffenstein
review additional evidence and provide an updated medical report. Dr. Greiffenstein submitted a
November 10, 2008 addendum addressing the additional medical evidence and its affect on his
opinion regarding the residuals and remaining disability from the 1978 work injury.
The Board finds that, by soliciting additional medical opinion from Dr. Greiffenstein, the
Office proceeded to exercise its discretionary authority under 5 U.S.C. § 8128 to reopen the case
on its own motion. This case is similar to David F. Garner,10 in which the Board found that,
after reopening the merits of the employee’s claim for further development, the Office abused its
discretion in denying reconsideration. The Board noted that the Office should have conducted a
merit review of the claim.
At the direction of the Office hearing representative, the Office undertook further
development of the evidence. On October 31, 2008 it requested a supplemental report from
Dr. Greiffenstein regarding the residuals of the 1978 employment injury and appellant’s current
disability. As the record currently stands, the Office has never issued a merit decision evaluating
the November 10, 2008 report obtained from Dr. Greiffenstein. Exercising its discretionary
authority, it solicited and received pertinent and relevant evidence not previously considered.
Therefore, the Office must conduct an appropriate merit review of the evidence under section
8128(a). Following such a review and any development which the Office deems necessary, the
Office shall issue an appropriate decision in this case.11
CONCLUSION
The Board finds that the Office improperly denied appellant’s request for further merit
review pursuant to 5 U.S.C. § 8128(a).

10

43 ECAB 459 (1992). (Gerson, D., dissenting). In the instant case, the Office appeared to commingle the
standard for review for a timely reconsideration request with the standard of review for an untimely reconsideration
request by additionally finding that counsel’s argument did not show “clear evidence of error” or “mistake” on the
part of the Office. As appellant’s reconsideration request was timely filed, the Office improperly noted the clear
evidence of error standard.
11

See Joyce A. Fasanello, 49 ECAB 490 (1998); David F. Garner, supra note 10.

5

ORDER
IT IS HEREBY ORDERED THAT the December 16, 2008 decision of the Office of
Workers’ Compensation Programs is set aside. The case is remanded for further proceedings
constituent with this decision.
Issued: November 17, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

